Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carroll (US 10,764,315) teaches enriching events with metadata and then storing this in a database (column 6, lines 59 – 67). 
However, the reference fails to teach or render obvious “obtaining additional contextual information associated with the IoT device and enriching at least some of the raw events in the set of raw events based at least in part on the obtained additional contextual information; using the set of raw events to generate a set of features associated with the IoT device” as required by the independent claim.  
Hunter (US 2012/0065749) teaches using contextual information to determine a group of devices (¶ [0020] – [0021]).
However, the reference fails to teach or render obvious “obtaining additional contextual information associated with the IoT device and enriching at least some of the raw events in the set of raw events based at least in part on the obtained additional contextual information; using the set of raw events to generate a set of features associated with the IoT device” as required by the independent claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419